Citation Nr: 1804521	
Decision Date: 01/24/18    Archive Date: 02/05/18

DOCKET NO.  13-18 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a compensable rating for service-connected hypertension.

2.  Whether the reduction of the evaluation for service-connected tinea pedis from 50 percent disabling to noncompensable was proper, to include entitlement to an increased rating for tinea pedis, currently evaluated as noncompensable.


WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife


ATTORNEY FOR THE BOARD

S. Ferguson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to April 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran appeared at the RO and testified before the undersigned Veterans Law Judge (VLJ) in October 2017.  A transcript of the hearing is of record.

The issue(s) of whether the reduction of the evaluation for service-connected tinea pedis from 50 percent disabling to noncompensable was proper, to include entitlement to an increased rating for tinea pedis, currently evaluated as noncompensable is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

Throughout the period on appeal, the Veteran's service-connected hypertension most closely approximated the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control

CONCLUSION OF LAW

The criteria for entitlement to an increased 10 percent rating for hypertension, but no greater, have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.31, 4.104, Diagnostic Code 7101 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims that he is entitled to a compensable rating for his service-connected hypertension.

The Veteran's hypertension has been assigned a noncompensable (zero percent) rating pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101 (hypertensive vascular disease).  This zero percent rating has remained in effect since April 17, 2008, the day his original claim was filed.  Where the Schedule does not provide a zero percent rating, a zero percent rating shall be assigned if the requirements for a compensable rating are not met.  See 38 C.F.R. § 4.31. 

Under Diagnostic Code 7101, a 10 percent rating is assigned for hypertension with diastolic pressure (bottom number) predominantly 100 or more, or systolic pressure (top number) predominantly 160 or more.  A 10 percent rating also is the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is assigned for hypertension with diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent rating is assigned for hypertension with diastolic pressure predominantly 120 or more.  The maximum 60 percent rating is assigned for hypertension with diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104. 

A review of the Veteran's service treatment records and post-service treatment records from the period prior to when he began taking continuous medication to control his hypertension shows that he regularly had blood pressure readings with a diastolic pressure of 100 or more.  During the period on appeal, the Veteran's blood pressure readings were 177 and below for systolic pressure and 100 and below for diastolic pressure, with the majority of readings being well below those maximums.  The Veteran testified at his October 2017 Board hearing that his current blood pressure readings averaged approximately 140 for systolic pressure and 98 for diastolic pressure, similar to the readings taken at his most recent VA contract examination in November 2012.  

Although he also indicated at his hearing that there were outstanding VA and private medical records regarding his blood pressure, the Board finds that based upon the available evidence of record and the Veteran's own testimony, the absence of any such evidence is not prejudicial to his current appeal.  In order to qualify for a rating in excess of 10 percent for hypertension, the evidence must show, at a minimum, a diastolic pressure predominantly 110 or more or a systolic pressure predominantly 200 or more.  As the evidence of record does not show that the Veteran's blood pressure was ever measured at such levels during the period on appeal, and as he testified that his average blood pressure levels are currently well below such levels, a rating in excess of 10 percent is not warranted herein.  Accordingly, throughout the period on appeal the Veteran's hypertension most closely approximated the minimum evaluation of 10 percent disabling for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.


ORDER

Entitlement to an increased rating of 10 percent, but no greater, for hypertension is granted.


REMAND

The Board regrets any additional delay to the Veteran in this matter, but finds that further development of the record is required to comply with VA's duty to assist the Veteran in his appeal.

At his October 2017 Board hearing, the Veteran indicated that although the condition of his service-connected tinea pedis has improved since service connection was initially granted, he still experiences symptoms and flare-ups related to the condition.  The Board notes that the Veteran's last VA examination in November 2012 indicated that his tenia pedis is active, but did not specifically address the condition during a flare-ups of his symptoms or the frequency of any such incidents.  As this information is potentially relevant to deciding the issue on appeal, the Board finds that an additional VA examination is necessary upon remand.

VA also has a statutory duty to assist a claimant in obtaining relevant records of medical treatment or examination at VA healthcare facilities or done at the expense of VA, if the claimant furnishes information sufficient to locate those records.  See 38 U.S.C.A. § 5103A(b), (c)(1); 38 C.F.R. § 3.159(c)(3).  At his hearing, the Veteran indicated that there were outstanding VA and private treatment records relating to his bilateral foot disability.  As such, VA's duty to assist the Veteran has not been fulfilled and the AOJ is directed to obtain any such records upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any relevant, outstanding post-service VA treatment records since November 2012.

2.  After obtaining any necessary authorizations from the Veteran, obtain and associate with the claims file any relevant, outstanding private treatment records.  

3.  After associating all outstanding private and VA treatment records with the claims file, schedule the Veteran for an appropriate VA examination to determine the current level of severity of his service-connected bilateral foot disability.  The examiner should specifically address the Veteran's lay statements regarding his symptoms, including symptoms during any flare-ups and the frequency of any such incidents.  The claims file should be made available to the examiner for review in conjunction with the examination, and the examiner should acknowledge such review in the examination report.  
If an examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The complete bases for all medical opinions must be provided.

4.  The AOJ should then readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran should be furnished a SSOC and provided an appropriate opportunity to respond before the claims folders are returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


